Citation Nr: 9908302	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-28 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to separate compensable disability evaluations 
for a chest tube scar, disfigurement, intercostal nerve 
paralysis, costochondritis and partial removal of an 
organ.

2. Entitlement to an increased disability evaluation for 
thoracic nerve paralysis, currently evaluated as 10 
percent disabling.

3. Entitlement to an increased disability evaluation for 
pleurisy, serofibrinous with left chest pain, currently 
evaluated as 10 percent disabling.

4. Entitlement to an increased disability evaluation for 
tender scar, residuals of thoracotomy of the left chest, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1984 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in March 1997, by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Initially, the Board notes that the RO has developed the 
issues in this case as clear and unmistakable error in the 
assignment of 10 percent disability evaluations for paralysis 
of the thoracic nerve, pleurisy, serofibrinous with left 
chest pain and tender scar, residuals of thoracotomy of the 
left chest.  However, upon careful review of the appellant's 
contentions, the Board believes that the more appropriate 
characterization of the issues is entitlement to separate 
compensable disability evaluations for a chest tube scar, 
disfigurement, intercostal nerve paralysis, costochondritis 
and partial removal of an organ as well as entitlement to 
increased disability evaluations for paralysis of the 
thoracic nerve, pleurisy, serofibrinous with left chest pain 
and tender scar, residuals of thoracotomy of the left chest.  
The focus of the appellant's claims is not that the 
assignment of the 10 percent evaluations were in error, 
although it is clear that he is also seeking increased 
evaluations for these disabilities, but that the identified 
disorders do not accurately contemplate all disabilities 
attributable to the lung disorder and subsequent surgery in 
service.  Consequently, in his claim, Notice of Disagreement 
and VA Form 9, Substantive Appeal, he has specifically 
identified the disabilities for which he seeks consideration 
by the RO.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1st, 1999) 
(hereinafter, "the Court") has held that for there to be a 
valid claim of clear and unmistakable error, there must have 
been an error in the prior adjudication of a claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find the VA committed administrative error during 
the adjudication process.  See Robie v. Derwinski, 1 Vet.App. 
612 (1991).  Moreover, the Court has stated that clear and 
unmistakable error is "undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet.App. 310, 313-14 (1992).

Furthermore, to reasonably raise a claim of clear and 
unmistakable error, the Court held in Fugo v. Brown, 6 
Vet.App. 40 (1993), en banc review denied, 6 Vet.App. 162 
(1994), that an appellant must with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  Fugo, 6 Vet.App. at 44 (1993).  
The error must be of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo, 6 Vet.App 
at 43 (1993).

To make a valid (well grounded) claim of CUE, a claimant must 
assert more than a disagreement as to how the facts were 
weighed and evaluated.  Russell, supra, at 313.  "[M]erely 
to aver that there was CUE in a case is not sufficient to 
raise the issue."  Fugo, 6 Vet.App. at 43 (1993).  To 
reasonably raise the issue of clear and unmistakable error, a 
claimant must provide some specificity as to the what the 
alleged error is.  Fugo at 44.  While the appellant has 
alleged "clear and unmistakable error" exists because the 
RO did not address what he believes to be all areas of 
disability attributable to the inservice lung disorder and 
surgery, the Board concludes that in the first instance, 
consideration of these "additional" claims is not 
appropriately within the realm of clear and unmistakable 
error but, as previously stated, for consideration as 
separate entities arising from the service related disability 
and surgery.  If, upon the RO's adjudication of these claims, 
the appellant believes that the RO committed an error 
involving fact or law in a prior final rating decision such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error, he may specify the particular final rating 
decision he believes to be erroneous and again assert claims 
of clear and unmistakable error.  However, in view of the 
above, the Board believes that such a claim at the present 
time is premature.

Accordingly, the Board concludes that additional development 
to include VA examinations is necessary prior to appellate 
review of this case.  The Board notes that VA examinations 
conducted in February 1997, do not address the appellant's 
contentions regarding the presence of separate disabilities 
consisting of a chest tube scar, disfigurement, intercostal 
nerve paralysis, costochondritis and partial removal of an 
organ.  The Board further notes that in view of the above 
construction of the issues to include claims for increased 
disability evaluations, the appellant's respiratory disorder 
will require consideration of the new rating criteria which 
became effective October 7th, 1996.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995).

In an effort to fully assist the appellant in the development 
of his case, and to extend to the appellant every equitable 
consideration, this case is REMANDED for the following 
action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issues.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that he should assist 
the RO, to the extent possible, in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The RO should provide the appellant a 
list of the issues as noted on the 
title page of this decision.  He 
should be requested to verify that the 
issues he desires to pursue are 
adequately identified and 
characterized as noted within this 
list.

3. The RO should request that the 
appellant identify dates, locations 
and treatment providers for all 
private or VA treatment for the 
disabilities currently on appeal since 
February 1997.  Efforts to obtain any 
records of treatment should be 
documented and any evidence received 
in response to this request should be 
associated with the claims folder.

4. The appellant should be scheduled for 
comprehensive VA examinations in an 
effort to determine all disability 
associated with the service-connected 
paralysis of the thoracic nerve, 
pleurisy, serofibrinous with left 
chest pain and tender scar, residuals 
of thoracotomy of the left chest.  The 
claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiners prior to the 
examinations.  All diagnostic tests 
and studies deemed necessary by the 
examiners, to include radiological 
studies should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiners should review the results of 
any testing prior to completion of the 
reports.  The reports of the 
examinations should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiners 
should provide complete rationale for 
all conclusions reached.

a. The examiners are requested to 
address the appellant's 
assertions regarding the presence 
of additional, separate 
disability related to the 
service-connected lung disorder 
and subsequent surgery during 
service.  Specifically, on 
examination of the appellant's 
skin, the examiner should 
identify the number of surgical 
scars, if more than one, to 
include a chest tube scar.  All 
functional impairment, if any, to 
include tenderness and pain 
should be carefully documented 
and comment is requested 
regarding any disfigurement 
associated with the identified 
scars.

b. On neurological examination, the 
examiner is requested to identify 
and detail the nature and 
severity of all neurological 
disability in addition to the 
service-connected paralysis of 
the thoracic nerve, if any, 
associated with the exploratory 
thoracotomy, decortication, open 
lung biopsy, pleural biopsy and 
excision of pleural granuloma.  
The examiner is further requested 
to specifically comment on the 
presence of any "intercostal 
nerve paralysis" manifested by 
pain on deep inspiration.

c. The orthopedic examiner is 
requested to comment on the 
presence of costochondritis and 
any disability attributable to 
the spreading of the appellant's 
ribs during surgery.  The nature 
and severity of all muscle 
impairment due to the surgery 
should be identified and 
described.

5. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998); 
Stegall v. West, 11 Vet. App. 268 
(1998).

6. Thereafter, the RO should readjudicate 
the appellant's claims with 
consideration of all the evidence of 
record, to include the additional 
evidence obtained as a result of this 
remand.

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


